Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-7, 9-15, 17-18, 20-21, 23 and 25 on 5/31/19 is acknowledged.  Claims 1-7, 9-15, 17-18, 20-21, 23 and 25 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/19 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See e.g., [0006], [0080], [0082] of applicant’s published application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the capillary electrophoresis channel network connected to the first chamber (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-15, 17-18, 20-21, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 20 are rejected because “the second chamber is only in fluid communication with the connecting channel” is unclear because the claimed chambers and channels of the device do not appear to claim structural feature(s) to structurally claim how the second chamber is only in fluid communication with connecting channel.  Based on the claim language of claims 1, 9 and 20, the claimed chambers and channels all appear to be in fluid communication with each other.  
Claims 2, 3, 6 and 20 are rejected because “the second chamber fill ratio” “the second chamber volume,” “the volume of the first load channel” and “the volume of the second load channel” raise an antecedent basis issue. 
Claim 9 is rejected because “the gas pressure” raises an antecedent basis issue. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bousse et al. (“Bousse,” US Pub. No. 2010/0173310).
As to claim 1, Bousse discloses a microfluidic device in figs. 2 and 3, comprising: a first chamber (e.g., PCR chamber); a first load channel (e.g., flow channel 230, left side of chip) that leads from the first chamber to a first load well (e.g., flow well 240, left side of chip); a second load channel (e.g., flow channel 230, right side of chip) that leads from the first chamber to a second load well (e.g., flow well 240, right side of chip); a second chamber (e.g., loading well 260, above PCR chamber); a connecting channel (e.g., channel between PCR chamber and loading well 260 above PCR chamber) that leads from the first chamber to the second chamber; and a capillary electrophoresis channel network (e.g., CE channel(s) 200 and/or CE well(s) 300) connected to the first chamber (e.g., see [0042] et seq.); wherein: the first chamber volume is between 1 μL and 1 mL (e.g., about 25 μL, [0042] et seq.); the second chamber is at least 0.1 and at most 1.5 times the volume of the first chamber, and the second chamber is only in fluidic communication with the connecting channel (e.g., a gate function for the channels can be achieved, [0043]).
Regarding claims 1 and 7, while Bousse discloses the dimensions of the channels used for electrophoretic separation and detection can be much smaller; for example, they may have a cross section of 20 μm by 20 μm in e.g., [0039], Bousse does not specifically disclose the connecting channel cross-sectional area in figs. 2 or 3 is between 0.001 mm2 and 0.12 mm2.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, because such dimensions are result-effective variables, and thus, through routine experimentation, discovering the optimum or workable ranges involves only routine skill in the art.
As to claims 2, 3 and 6, see e.g., [0039] and [0043] et seq.  
As to claim 4, the first chamber volume is e.g., about 25 μL, [0042] et seq.
As to claim 5, see e.g., [0026] and [0042]. 
Claims 9-10, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bousse in view of Noroozi et al. (“Noroozi,” Reciprocating flow-based centrifugal microfluidics mixer, 2009, cited in IDS).
See Bousse above. 
As to claim 9, see claim 1 above for the step of providing the microfluidic device of claim 1;  adding solution, via the first load well, into the first load well, the first load channel, the first chamber, the second load channel, and the second load well (e.g., [0011] et seq. of Bousse. 
Regarding claim 9, while Bousse teaches pressure-induced flow in e.g., [0029] et seq., Bousse does not specifically teach increasing the gas pressure to a pressure Phigh over the first load well and the second load well; and decreasing the gas pressure to a pressure Plow over the first load well and the second load well; wherein Plow is equal to or greater than atmospheric pressure and less than Phigh; whereby the increasing and decreasing gas pressure steps cause mixing of the solution in the microfluidic device.  Noroozi teaches mixing was investigated by injecting two different sample liquids in reservoirs RU1 and RU2 located at the top of the “J.” The mixing unit was fixed on a rotating holder as shown in Fig. 2a. The induced centrifugal force drove the two liquids downstream into the common mixing chamber, M, in the middle of the J. With continued rotation, the semimixed fluid continued to flow downstream and into reservoir RL at the tip of the J, causing compression of the air trapped within that reservoir. The pressure of the compressed air was calculated as: see equation (3) on p. 3 where Patm is the atmospheric pressure, VRL is the volume of the reservoir RL, and VRLV is the volume of the vacant section of RL where the air was pressurized. Since VRLV decreased as a result of the flow moving into the reservoir RL, the pressure of the trapped air increased. In order to maintain a constant volumetric flow rate in the mixing chamber, the angular frequency of rotation had to be increased with an experimentally obtained acceleration rate. Once RU1 and RU2 were emptied, the angular frequency of rotation was gradually reduced, decreasing the centrifugal force, and the compressed air pushed liquid back into M, RU1, and RU2. This cycle of increasing and decreasing angular frequency was repeated two more times, resulting in the complete mixing of the liquids. See p. 3 of Noroozi.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the steps taught by Noroozi because proper mixing of reagents is of paramount importance for an efficient chemical reaction (p. 1 of Noroozi). 
As to claim 10, see p. 3, part II.A. of Noroozi.
As to claims 15 and 18, see e.g., [0055] et seq. of Bousse.  
As to claim 17, see e.g., [0056] et seq. of Bousse.  
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bousse in view of Noroozi, as applied to claim 9 above, and further in view of Li et al. (“Li,” US Pub. No. 2010/0200402).
See Bousse and Noroozi above. 
As to claims 11-14, while Bousse teaches a pressure of 30 psi, Bousse does not specifically teach the claimed pressure ranges.  Li teaches in e.g., [0023] et seq., the manifold block 200 serves to equalize the pressure differences generated by gas or vapor in the microfluidic device 100. Pressure of 100 psi or less and 10 psi or above can be used to control solution evaporation at elevated incubation temperature in the microfluidic device 100. The pressure may be about 20 psi to 40 psi, and may further be between about 30 psi to 40 psi. However, the pressure is not limited to 100 psi and less. The upper limit of pressure may be higher depending on the need for greater pressure, for example to further lower the boiling point of the solution.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the claimed pressure ranges because it would serve to equalize the pressure differences generated by gas or vapor in the microfluidic device (e.g., [0023] of Li).
Claims 20, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bousse in view of Li.
See Bousse and Li above. 
As to claim 20, see claims 1 and 2 above regarding the microfluidic device and the fill ratio.  While Bousse discloses a gas manifold block in e.g., [0056] et seq., Bousse does not specifically disclose the specific components of the gas manifold block.  Li discloses a gas manifold block in e.g., [0023] et seq., comprising a first surface having at least one opening therein, a port on the outer surface of the gas manifold block that is not within the at least one opening, and a channel within the gas manifold block connecting the port to each of the at least one opening in the first surface, wherein the at least one opening in the first surface of the gas manifold block is disposed over the first and second load wells of the microfluidic device.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize Li’s gas manifold block because it would suppress or prevent evaporation, condensation and unintended movement of liquid because of pressure differences in microfluidic channels during PCR cycles (e.g., [0022] of Li).
As to claim 21, While Bousse discloses a gas manifold block in e.g., [0056] et seq., Bousse does not specifically disclose the specific components of the gas manifold block.  Li discloses in e.g., [0023] et seq., a source of pressurized gas (e.g., external pressure source); a valve comprising a first opening and a second opening (e.g., interconnecting channels); a first tube (e.g., tubular extension) coupling the pressurized gas source to the first valve opening; and a second tube (e.g., another tubular extension) coupling the second valve opening to gas manifold block port.  For motivation statement, see claim 20 above. 
As to claim 23, see e.g., claim 18 and/or control system in fig. 3A-B as the microprocessor in Li.  For motivation statement, see above.
As to claim 25, for capillary electrophoresis channel network, see claim 1 above; for electrodes, see e.g., [0060] et seq. of Bousse; and e.g., [0044] et seq. of Bousse for power supply. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



6/18/22